REASON FOR ALLOWANCE
Claim 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
The reasons for allowance are consistent with the statement given by Primary Examiner Benjamin Layno in the non-final office action posted 9/4/21.  Those reasons are repeated below and are as follows:
The patent to Hirano (US 2010/0154196) discloses a method of forming a golf club head
assembly comprising a golf club head body and a faceplate that is welded to the club head body. The faceplate is formed of an alpha-beta titanium alloy. The alpha-beta titanium alloy comprises aluminum, vanadium, iron, silicon and carbon.
The patent to Chao et al. (US 2003/0036442) discloses method of forming a golf club head assembly comprising a body and a faceplate. The faceplate is welded to the body. The faceplate is formed of an alpha-beta titanium alloy. The alpha-beta titanium alloy comprises aluminum, vanadium, molybdenum iron, silicon and carbon.
The patent to Nishio (US 2012/0302368) discloses a golf club head comprising a body and a faceplate welded to the body. The welding forms a heat affected zone (HAZ) between the faceplate and the body.
The patents to Takeda (US 2003/0029846) and Hou (US 2006/0052179) both disclose iron-type golf club heads comprising a body and a faceplate welded to the body. The welding forms a heat affected zone (HAZ) between the faceplate and the body.
None of the cited references alone or in combination teach the claimed “heating the club head body under a heat treatment, wherein the club head body is heated to a temperature that is greater than a solvus temperature of the club head body for a predetermined amount of time”, “after heating the club head body from step (c), allowing the club head body to cool in an inert gas environment” and “relieving stress of the HAZ of the golf club head assembly by vibrational waves” as recited in claim 1 and similarly recited in claim 13.

As independent claims 1 and 13 are allowed, so too are dependent claims 2-12 and 14-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
1/21/22       
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711